DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The phrase, “sequential order of destination” is mentioned throughout the specification and needs revision.  For example, See Page 4, line 30 and Page 5, lines 10.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claim 1: 
Line 6, Applicant should insert a “,” after “nodes”, and insert “node is” before “configured”, for clarity.  

Line 9, the words, “sources and to be provided” should be revised.  Does Applicant mean, “sources, and the loads are provided”.  
Lines 9-10, the phrase, “sequential order of destination to a given destination” should be revised.  Similar amendments should be made to the other claims.
Line 10, “to define an overall rising”, is unclear.  Does Applicant mean, “the control system defining an overall rising sequential order for the loads listed in the customer orders, and guaranteeing, for each source,…”?
Line 16, the phrase, ““sequential order of destination for a given destination”, needs revision.
Lines 26-27, the phrase “sequential order number of destination”, needs revision.
Line 27, Applicant should insert a “,” after “destination”.
Lines 25, Applicant should revise, “creation” to “creating”, and delete “of” before “a lift” in line 26, for clarity.  
Line 29, Applicant should insert, “a” before, “second injection”.
Line 30, the phrase after “is verified” needs revision.  Does Applicant mean, “in the first condition, the list LI1 is empty; and in the second condition, the list lI1 is not empty, and the list LI2 is empty”?
Line 33, Applicant should insert, “wherein: before “if one of the first”.
For instance, in lines 29-33, does Applicant mean: 

-wherein if one of the first and second injection conditions is verified, then said control system commands said analyzed node to inject load C Into the collector.”?  Similar clarification is required in claim 2, lines 18-24.

Relative to claim 2, line 3, Applicant should insert, “further” before, “comprises”.
Line 6, phrase “sequential order number of destination”, needs revision.
Lines 9-25, does Applicant mean, 
“b’) if a response to the third injection test is positive, the control system commands the analyzed node to not inject the load C into the collector, wherein if the third injection test is not positive, the control system performs the following steps:
creating, among the loads to be collected by at least one node downstream to the analyzed node,”? 
Lines 14-17, the phrase, “a list LI3 of loads having a sequential order number of destination lower than the sequential order number of destination possessed by a load of the list LI2, and for a same destination, and of a list LI4 of loads that are each interposed between a load of the list LI3 and the collector”, needs revision. 
In lines 18-23, does Applicant mean: 

 wherein if one of the third and fourth conditions of injection is verified, then said control system commands the analyzed node to inject the load C into the collector.” ?
 
Claims 3-4, and 7-8, Applicant should remove, “act of” before, “injection analysis” or “analysis”.  For instance, in claim 3, line 2, the phrase may be, “the injection analysis is carried out”.

Relative to claim 5, the phrase, “act of analysis of forward movement” needs revision.  Does Applicant mean, for at least one analyzed node, an analysis of forward movement of the load”?  Several other lines need to be clarified.  Does Applicant mean: 
The method according to claim 1, wherein said control system analyzes forward movement for at least one analyzed node; said control system further performing the steps of: determining whether a load C’, coming from a node upstream to the analyzed node, and having a given sequential order number of destination for a given destination, can be moved forward on the collector; 
1)  a first forward movement test to determine whether, among the loads to be collected by the analyzed node, there is at least one load having a 
2)  if result of the forward movement test is positive, the control system commands said analyzed node to not move the load C’ forward on the collector; wherein if the result to the forward moving test is not positive, the control system performs the following:
-creating, among the loads to be collected by at least one node downstream to the analyzed node, a list LAI of loads having a sequential order number of destination lower than the given sequential order number of destination, and a list LA2 of loads that are each interposed between a load of the list LAI and the collector;
- a second forward movement test to determine whether one of the following first and second conditions of forward movement is verified: in the first condition, the list LAI is empty; in the second condition, the list LAI is not empty and the list LA2 is empty;
- wherein if one of the first and second conditions of forward movement is verified, said control system commands said analyzed node to move the load C’ forward on the collector.”?

Relative to claim 10, several phrases are unclear and require revision.  The following is an example of Examiner’s understanding of the claim.  Although the example is provided below, certain phrases such as, “sequential order of destination” require clarification and revision.

“A computer-readable, non-transient storage medium storing a computer program thereon comprising executable instructions, which when executed by a computer comprise:
sequencing loads by a control system in an automated distribution system;  
the automated distribution system comprising: 
sources; 
at least one destination; 
and a collector configured to transport loads up to said at least one destination, said collection comprising a plurality of successive nodes, each node is configured to collect loads exiting from one of more sources; 
processing customer orders, each order listing loads to be extracted from the sources, the loads are provided in a given rising sequential order of destination to a given destination, to define an overall rising sequential order for the loads listed in the customer orders, the control system guarantees that for each source, the exiting loads will comply with the overall rising sequential order and, and the rising sequential orders of destination associated with the customer orders; 
the control system performing, for each at least one analyzed node, an injection analysis comprising the steps of: determining whether a load C having a given sequential order number of destination for a given destination can be injected into the collector:   

b) if the response to the first injection test is positive, controlling the analyzed node to not inject the load C into the collector; and wherein if the response to the first injection test is not positive, the control system performing the steps of: 
-creating, among loads to be collected by at least one node downstream to the analyzed node, a list lI1 of loads having a sequential order number of destinations lower than the given sequential order number of destination, and a list L12 of loads that are each interposed between a load of the list LI1 and the collector;
 -performing a second injection test to determine whether one of the following first and second injection conditions is verified: in the first condition, the list LI1 is empty; and in the second condition, the list LI1 is not empty, and the list LI2 is empty;
-wherein if one of the first and second injection conditions is verified, then said control system commands said analyzed node to inject the load C into the collector.”?
Appropriate clarification is required.

Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Relative to claims 1 and 10 (as understood by the Examiner), the prior art does not disclose: 
A method or a computer-readable, non-transient storage medium storing a computer program thereon comprising executable instructions, comprising: 
sequencing loads by a control system in an automated distribution system;  
the automated distribution system comprising: 
sources; 
at least one destination; 
and a collector configured to transport loads up to said at least one destination, said collection comprising a plurality of successive nodes, each node is configured to collect loads exiting from one of more sources; 
processing customer orders, each order listing loads to be extracted from the sources, the loads are provided in a given rising sequential order of destination to a given destination, to define an overall rising sequential order for the loads listed in the customer orders, the control system guarantees that for each source, the exiting loads will comply with the overall rising sequential order and, and the rising sequential orders of destination associated with the customer orders; 

a) a first injection test to determine whether there exists, upstream to the analyzed node, on the collector, or among the loads the be collected by at least one node upstream to the positive analyzed node, at least one load having a sequential order number of destination lower than a given sequential order number of destination;
b) if the response to the first injection test is positive, controlling the analyzed node to not inject the load C into the collector; and wherein if the response to the first injection test is not positive, the control system performing the steps of: 
-creating, among loads to be collected by at least one node downstream to the analyzed node, a list LI1 of loads having a sequential order number of destinations lower than the given sequential order number of destination, and a list L12 of loads that are each interposed between a load of the list LI1 and the collector;
-performing a second injection test to determine whether one of the following first and second injection conditions is verified: in the first condition, the list LI1 is empty; and in the second condition, the list LI1 is not empty, and the list LI2 is empty;
-wherein if one of the first and second injection conditions is verified, then said control system commands said analyzed node to inject the load C into the collector, as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.